DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 2017/0243752 A1) in view of Yamashita et al (US 7,857,985 B2) and Kamimura (US 2020/0362199 A1).
	Yasui discloses a polishing composition [0001] containing
	colloidal silica [0046], 
	a quaternary ammonium compound (e.g. alkyltrimethylammonium salt [0084]) represented by Formula (1) wherein
		one group is an alkyl group (“alkyl” of the alkyltrimethylammonium salt);

	an oxidizing agent such as hydrogen peroxide [0055],
	wherein a pH is greater than 1.5 [0092], which overlaps with the cited range of less than 4.0.  (Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  MPEP 2131.03. The large overlapping range and same purpose of the composition for polishing together show that Yasui discloses the cited range with sufficient specificity), and
	a zeta potential of the colloidal is a large negative value [0047].
Quaternary ammonium compound
	Yasui broadly discloses an alkyltrimethylammonium salt, but fails to disclose the alkyl group has 3-20 carbon atoms.  Yasui only discloses the genus of “alkyl”.  However, the length of the alkyl group is within the scope of one skilled in the art and immediately envisaged by one with ordinary skill in the art.  The alkyl group of various lengths are compounds having close structural similarity.  Compounds with close structural similarity are expected to have similar properties, and thus also obvious to provide in the composition of Kamimura.  See MPEP 2144.09.
	Still further, Yamashita ‘985 teaches that an alkyl group with 18 carbon atoms is a known quaternary compound to include in similar compositions (stearintrimethylammonium nitrate, col.5, lines 27-31), 18 carbons is within the cited range of carbon atoms and nitrate is a monovalent anion.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include an alkyl group with the cited number of carbon atoms and monovalent anion in the composition of Yasui because Yamashita ‘985 teaches those are useful quaternary 
Zeta potential
	Yasui discloses a “large negative” zeta potential.  However, Yasui fails to disclose the cited values.  Kamimura ‘199 teaches a similar polishing composition with a large negative zeta potential.  Kamimura ‘199 teaches a zeta between -80 mV and -25 mV is preferred [0123]-[0125], which encompasses the cited range.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited zeta potential in the composition of Yasui because Kamimura ‘199 teaches that such is useful for polishing compositions and such is expected to give the predictable results of a composition ready for polishing.
	As to claim 3, Yasui discloses a colloidal silica having an organic acid immobilized on the surface [0048].
	As to claim 6, Yasui discloses to mix the components to produce the polishing composition, necessarily in order to form the composition.
	As to claims 7-9, Kamimura discloses polishing a semiconductor substrate [0002] including SiOC [0016].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 2017/0243752 A1) in view of Yamashita et al (US 7,857,985 B2) and Kamimura (US 2020/0362199 A1), as applied to claim 1, and further in view of JP 5022006 B2.
As to claim 2, modified Yasui discloses an alkyl group, but fails to explicitly disclose a range of carbon atoms of between 8 and 13.  An example provides a group with 18 carbons is 
Additionally, JP ‘006 teaches that surfactants of aliphatic quaternary ammonium salts can include cetyltrimethylammonium chloride (paragraph 3 under “Best Mode” section of English machine translation), but also octyltrimethylammonium chloride (paragraph 3, eight carbon atoms).  

    PNG
    media_image1.png
    547
    893
    media_image1.png
    Greyscale

JP ‘006 teaches eight carbon atoms, which is within the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) largely overlapping ranges, and (ii) JP ‘006 and Yasui both use the alkyl compound for the same 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited Formula (1) in the modified composition of Yasui because the compounds have close structural similarity and thus similar properties to that disclosed by Yasui, and because JP ‘006 teaches that aliphatic compounds in the cited range are useful surfactants, and such are expected to provide a useful polishing composition. 

Response to Amendment
Applicant’s arguments, see pages 5-6, filed 1/24/22, with respect to the 35 USC 112 rejection, the rejection of claims 1 and 3-8 under 35 U.S.C. 102(a)(1) as being anticipated by Kamimura et al (US 2020/0362199 A1), and the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Kamimura et al (US 2020/0362199 A1) in view of JP 5022006 B2  have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Claims 1, 3, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 2017/0243752 A1) in view of Yamashita et al (US 7,857,985 B2) and Kamimura (US 2020/0362199 A1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 2017/0243752 A1) in view of Yamashita et al (US 7,857,985 B2) and Kamimura (US 2020/0362199 A1), as applied to claim 1, and further in view of JP 5022006 B2.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Yasui is newly applied to show the use of an oxidizing agent in a polishing composition as in the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713